PER CURIAM.
Appellants, defendants below, bring this appeal from a final judgment entered by the trial court pursuant to jury verdicts which awarded appellee, plaintiff below, compensatory and punitive damages on its breach of contract and fraud claims arising out of a cruise agreement. After carefully reviewing each of the points raised by appellants, we are of the opinion that they have failed to demonstrate any reversible error. Although we might not have reached the same conclusions as the jury based on the conflicting evidence in this matter, we are not at liberty to substitute our judgment for that of the jury if there is substantial evidence to support the judgment. Accordingly, the judgment appealed is affirmed. See, e. g., Dowling v. Loftin, 72 So.2d 283 (Fla.1954); Ray v. Dock & Marine Construction, Inc., 183 So.2d 237 (Fla.3d DCA 1966); Hodges v. Notsinger, 183 So.2d 14 (Fla.3d DCA 1966); Booker v. Lima, 182 So.2d 642 (Fla.3d DCA 1966); Old Equity Life Insurance Co. v. Levenson, 177 So.2d 50 (Fla.3d DCA 1965); Richardson v. Sams, 166 So.2d 408 (Fla.1st DCA 1964), and Miami Shores v. Lingler, 157 So.2d 716 (Fla.3d DCA 1963).
Affirmed.